Exhibit 10.3

AMENDMENT

TO

VERID, INC.

2006 INCENTIVE COMPENSATION PLAN

June 1, 2007

In accordance with resolutions adopted by the Board of Directors of Verid, Inc.
on May 24, 2007, the 2006 Incentive Compensation Plan (the “Plan”) is amended as
follows:

The Plan is hereby amended to add a new Section 9(a)(v) as follows:

“(v) To the extent an Option is assumed or substituted for by the successor
company upon a Change in Control, if the Participant is an Employee and the
Participant’s employment is terminated by the Company, the successor company or
its affiliates without Cause within twelve (12) months following the Change in
Control, then such Option shall become fully vested and exercisable as of the
date of the Participant’s termination of employment.”